DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment dated 11/19/2020 has been entered and considered for this Office Action.
Applicant's arguments filed 11/19/2020 have been fully considered but they are not entirely persuasive.
The objection to the drawings for not showing the features of claim 11 is withdrawn in view of the amendment to claim 11.
The interpretation of the term “movement device”, as previously recited in claim 13, under §112(f) is considered moot because claim 13 has been canceled.
The rejection of claim 7 under §112(b) for indefiniteness is withdrawn in view of the amendment to claim 7.
Applicant’s arguments against the §103 rejection is based on the amended limitation of “a hub coupling the drive cable to the sheath, wherein the hub comprises a rotational interface to permit the drive cable to rotate to the sheath” (claim 1). Applicant argues that Kobayashi and Pantages (either alone or in combination) do not teach and suggest the hub as now presented in the amended claim 1. Claims 15 and 22 recite similar language regarding the hub.

“The imaging core 110 includes a flexible drive shaft that is terminated at the proximal end by a rotational interface 114 providing electrical and mechanical coupling to the PIM 104 of FIG. 1. The distal end of the flexible drive shaft of the imaging core 110 is coupled to a transducer housing 116 containing the PMUT and associated circuitry, which are described in greater detail below. The catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly. The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter. The saline or other similar flush is typically required since air does not readily conduct ultrasound. Saline also provides a biocompatible lubricant for the rotating driveshaft. The hub 118 is coupled to a telescope 122 that includes nested tubular elements and a sliding fluid seal that permit the catheter/sheath assembly 112 to be lengthened or shortened to facilitate axial movement of the transducer housing within an acoustically transparent window 124 of the distal portion of the catheter 102.”

which is substantially the same as the hub described in Applicant’s own Specification (see Specification ¶ [0043]-[0044]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, there is a lack of antecedent basis for the term “the ultrasound system of claim 21”. It is noted that claim 21 is drawn to a method and not a system (although claim 21 which incorporates the subject matter of claim 15) does encompass a “device” (see claim 15) that can be considered to read on an “ultrasound system”. It is unclear whether claim 23’s recitation of “the ultrasound system of claim 21” refers to the “device” recited in claim 15. Otherwise it is unclear whether this is a typographical error and meant to refer to the ultrasound system of claim 22 instead of “claim 21”.
In accordance with compact prosecution practice (see MPEP 2173.06) this is being construed for the purposes of examination as the latter interpretation (i.e., the claim 23 depends on claim 22 instead of claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 10, 11, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2015/0025518 A1 (hereinafter “Kobayashi”) in view of Stigall et al., US 2015/0305708 A1 (hereinafter Stigall), as evidenced by Pantages et al., US 2002/0151799 A1 (hereinafter “Pantages”).
Regarding claim 1, Kobayashi teaches an ultrasound device (“blood vessel insertion-type treatment device 100”, Fig. 3; 1003, Fig. 7) configured to be positioned within a body lumen of a patient (see Figs. 1 and 2 which illustrate insertion of the device 100 inside the renal artery, RA; the ordinarily skilled artisan would have understood that device 1003 of Fig. 7 is similarly configured to be positioned within the renal artery), the ultrasound device comprising:
a flexible elongate sheath (sheath 102, Figs. 3 and 7; “sheath 102 is formed in a tubular shape by a member having […] flexibility” ¶ [0043]) configured to be position within the body lumen of the patient (implied since device 100, which includes sheath 102 as shown in Fig. 3, are shown in Figs. 1 and 2 as being positioned within the renal artery, RA, as discussed above; the ordinarily skilled artisan would have understood the same for device 1003), the sheath comprising an inner lumen (Figs. 3 and 7 shows the sheath 102 has an inside space where elements 103, 104/1043, 105, reside therein; further, “sheath 102 can be internally filled with a medium having acoustic transmission characteristics from the proximal end side” ¶ [0043] implies an inner lumen filled with said medium);
a rotatable, flexile elongate drive shaft (first torque transmission body 103, Figs. 3 and 7, ¶ [0042]; “first torque transmission body 103 can be formed of a flexible member so as to extend from the proximal end to the distal end of the sheath 102” ¶ [0044]), wherein the drive shaft is disposed within the inner lumen of the sheath (see Figs. 3 and 7 which illustrate the first torque transmission body 103 disposed within the lumen of the sheath 102), the drive shaft comprising:
a proximal portion (the portion of the first torque transmission body 103 toward the “proximal end”, Figs. 3 and 7)
a distal portion (the portion of the first torque transmission body 103 toward the “insertion end”, Figs. 3 and 7)
a hub (transmission body drive unit 1113, Fig. 8, ¶ [0087]), wherein the hub comprises a rotational interface (pivoting motor 1123, Fig. 8) to permit the drive shaft to rotate relative to the sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]);
a first ultrasound element (image acquisition unit 105, Figs. 3 and 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]) disposed at the distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]) and configured to obtain imaging data of the body lumen (“The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]);
a second ultrasound element (first ultrasonic generator 104 which comprises first ultrasonic transducer 106, Fig. 3, ¶ [0042]; first ultrasonic generator 1043, Fig. 7) disposed at the distal portion of the drive shaft (“The first ultrasonic generator 104 is disposed near the distal end of the first torque transmission body 103.” ¶ [0046]; the first ultrasonic generator 1043 is shown as similarly disposed, Fig. 7) and configured to apply an ultrasound therapy to the body lumen (“The first ultrasonic transducer 106 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the distal end side by a predetermined angle. The first ultrasonic transducer 106 radiates cauterizing ultrasonic waves CUS having a frequency suitable for cauterization.”) while the drive shaft rotates relative to the sheath (in the alternate embodiment of Fig. 7, the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]; the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]).

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of the hub coupling the drive cable to the sheath, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the transmission body drive unit 1113 couples the first torque transmission body 103 to the sheath 102 (i.e., it is unclear whether the first torque transmission body 103 is coupled to the sheath 102).
Further, Kobayashi does not teach or reasonably suggest that the first ultrasound element is configured to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath.

On the other hand, Stigall teaches an ultrasound device (IVUS and pressure sensing catheter 102, Fig. 2) configured to be positioned within a body lumen of a patient (implied from intravascular ultrasound, IVUS
a flexible elongate sheath (outer catheter/sheath assembly 112, Fig. 2) configured to be positioned within the body lumen of the patient (implied from IVUS);
a flexible elongate drive cable (flexible driveshaft 1321 of imaging core 110, see Figs. 2 and 3) comprising a proximal portion (the portion of 110/132 toward the hub 118, Fig. 2) and a distal portion (the portion of 110/132 toward the transducer housing 116, Fig. 2), wherein the drive cable is disposed within the inner lumen of the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112);
a hub (hub 118, Fig. 2) coupling the drive cable to the sheath (implied from “a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly” ¶ [0043]), wherein the hub comprises a rotational interface (rotational interface 114, Fig. 2) to permit the drive cable to rotate relative to the sheath (“catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]); and
a first ultrasound element (142, Fig. 3) disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while the drive cable rotates relative to the shaft (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).

The ordinarily skilled artisan would have recognized, in view of the evidence of Pantages2, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the body lumen while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter (i.e., an axial plane perpendicular to the longitudinal axis of the catheter) to be acquired.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
configuring the first ultrasound element to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath, provide a fluid seal between the drive cable and the sheath, and acquire a 2D image surrounding the catheter.

Regarding claim 2, Kobayashi, modified in view of the teachings of Stigall as evidenced by Pantages, teaches the invention of claim 1 as discussed above. Kobayashi further teaches that the first ultrasound element (image acquisition unit 105) comprises a single transducer (imaging ultrasound transducer 108); further that the second ultrasound element (first ultrasonic generator 1043) comprises3 a single transducer (first ultrasonic transducer 1063)

Regarding claim 3, Kobayashi, modified in view of the teachings of Stigall as evidenced by Pantages, teaches the invention of claim 2 as discussed above. Further, the first and second ultrasound elements can be considered to comprise the same transducer type in the sense the that the transducer type of the first ultrasound element is an ultrasound transducer and the transducer type of the second ultrasound element is also an ultrasound transducer.

Regarding claim 5, Kobayashi, modified in view of the teachings of Stigall as evidenced by Pantages, teaches the invention of claim 2 as discussed above. Further, the first and second ultrasound elements can be considered to comprise different transducer types in the sense that the first ultrasonic transducer 1063 is bent as discussed above while the imaging ultrasound transducer 108 is not.

Regarding claim 10, Kobayashi, modified in view of the teachings of Stigall as evidenced by Pantages, teaches the invention of claim 1 as discussed above. Kobayashi further teaches that the first and second ultrasound elements are adjacent to one another (see Fig. 7).

Regarding claim 11, Kobayashi, modified in view of the teachings of Stigall as evidenced by Pantages, teaches the invention of claim 1 as discussed above. Kobayashi, modified as discussed above, further teaches a fluid that fills the inner lumen of the sheath surrounding the drive cable (“the sheath 102 can be internally filled with a medium having acoustic transmission characteristics from the proximal end side”, ¶ [0043]; the ordinarily skilled artisan would have understood that the medium is a liquid/gel, which reads on a fluid, because a solid would interfere with rotation of the drive cable and a gas would interfere with acoustic transmission characteristics) but does not teach that the hub comprises a port to receive said fluid.
However, Stigall teaches that the hub comprises a port to receive the fluid (“The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter. The saline or other similar flush is typically required since air does not readily conduct ultrasound. Saline also provides a biocompatible lubricant for the rotating driveshaft.” ¶ [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention by providing the hub with a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, as taught by Stigall; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the fluid with access/entry into the lumen for purposes of providing the drive cable with lubrication (to aid in rotation of the drive cable) and flushing air out of the lumen (for acoustic impedance matching).

Regarding claim 15, Kobayashi teaches an ultrasound method for imaging and treating a patient with a device (1003, Fig. 7; see above regarding claim 1) comprising a sheath (102, Fig. 7; see above regarding claim 1) having an elongate body extending into a body lumen of the patient (renal artery, Figs. 1 and 2; see above regarding claim 1) and a rotatable, flexible elongate drive shaft disposed within the sheath (103 disposed within 102, Fig. 7; see above regarding claim 1), the method comprising:
while the device is inserted into the body lumen of the patient, applying a torque to the drive shaft to thereby permit the drive shaft to rotate within a rotational interface of the hub (pivoting motor 1123, Fig. 8, which can read on a rotational interface, applies a torque to the first torque transmission body 103 thereby rotating the first torque transmission body 103, ¶ [0088]; in view of the discussion below regarding applying ultrasound therapy while the drive shaft rotates, it is understood that the aforementioned torque is applied to the drive shaft while the device is inserted into the body lumen of the patient);
obtaining imaging data representative of body lumen of a patient using a first ultrasound element (image acquisition unit 105, Fig. 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]; “The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]) disposed at a distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]); and
applying an ultrasound therapy using a second ultrasound element (the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]) disposed at the distal portion of the drive shaft (see Fig. 7 which illustrates that the first ultrasonic generator 1043 is disposed at the distal portion of the first torque transmission body 103) while the drive shaft rotates relative to the sheath (the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]).

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of “a rotatable, flexible and elongate drive cable […] coupled to the sheath via a hub”, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the first torque transmission body 103 is coupled to the sheath 102, let alone via the transmission body drive unit 1113.
Further, Kobayashi does not teach or reasonably suggest obtaining the imaging data of the body lumen while the drive cable rotates relative to the sheath.

On the other hand, Stigall teaches an ultrasound method for imaging a patient with a device (IVUS and pressure sensing catheter 102, Fig. 2) comprising a sheath (outer catheter/sheath assembly 112, Fig. 2) having an elongate body extending into a body lumen of the patient implied from intravascular ultrasound, IVUS  and a rotatable, flexible and elongate drive cable (flexible driveshaft 1324 of imaging core 110, see Figs. 2 and 3) disposed within the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112) and coupled to the sheath via a hub (hub 118, Fig. 2; “The catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043] implies that the elongate drive cable is coupled to the sheath via the hub), the method comprising:
while the device is inserted into the body lumen of a patient, applying a torque to the drive cable (implied from rotating the drive cable during imaging, ¶ [0005]) to thereby permit the drive cable to rotate  within a rotational interface of the hub (rotational interface 114, Fig. 2; “catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]);
obtaining imaging data representative of the body lumen of the patient using a first ultrasound element (142, Fig. 3) disposed at a distal portion of the drive cable while the drive cable rotates relative to the sheath (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).

5, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the body lumen while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter (i.e., an axial plane perpendicular to the longitudinal axis of the catheter) to be acquired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable, as taught by Stigall;
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
obtaining the imaging data while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining 

Regarding claim 17, Kobayashi modified in view of the teachings of Stigall as evidenced by Pantages teaches the invention of claim 15 as discussed above. Kobayashi further teaches treating the body lumen using a treatment device (treatment device 100 is used to treat the renal artery by cauterizing the sympathetic nerve of the renal artery: “Depending on the frequency, a distance for transmitting the ultrasonic waves and a calorific value in a converging position of the ultrasonic waves are determined. Therefore, the frequency of the cauterizing ultrasonic waves CUS can be predetermined, based on an approximate interval from the inside of the renal artery (RA) to the renal artery sympathetic nerve (SN) and the calorific value required for the cauterization of the sympathetic nerve (SN).” ¶ [0048]).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall as evidenced by Pantages as applied to claim 3 above, and further in view of Seo et al., US 2014/0207001 A1 (hereinafter “Seo”).
Regarding claim 4, Kobayashi modified by the teachings of Stigall as evidenced by Patages teaches the invention of claim 3 as discussed above; but does not teach that the transducer type comprises at least one of a piezoelectric micromachined ultrasound transducer (PMUT), a capacitive micromachined ultrasound transducer (CMUT), a single crystal, lead zirconate titanate (PZT), or PZT composite.
Seo teaches that ultrasound transducers of the same type (in this case CMUT) can be used for both imaging and therapy (implied since the same transducers 20 are used for both diagnostic imaging and treatment, see Fig. 3): “In an example where high-resolution operation may be necessary for diagnosis and treatment, the ultrasonic transducers 20 may be arranged in a 2D array. For example, capacitive micromachined ultrasonic transducers (cMUTs) may be employed as the ultrasonic transducers 20. While a piezoelectric micromachined ultrasonic transducer (pMUT) is difficult to manufacture in a micro size, a cMUT transducer is more easily manufactured and maintains a size that is merely several tens of microns.” (¶ [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the transducer type comprises a CMUT, as taught by Seo; and the ordinarily skilled artisan would have been motivated to make this modification because CMUTs are more easily manufactured at small sizes (such as required in ultrasound catheters) than piezoelectrics. 

Claims 6, 7, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall as evidenced by Patanges as applied to claim 1 above, and further in view of Jenson et al., US 2014/0276050 A1 (hereinafter “Jenson”).
Regarding claims 6 and 7, Kobayashi modified by the teachings of Stigall as evidenced by Patages teaches the invention of claim 1 as discussed above; but does not teach a center frequency of the first ultrasound element is between 10 MHz and 70 MHz (claim 6); or a center frequency of the second ultrasound element is between 20 kHz and 5 MHz (claim 7).

Jenson teaches a computer (control unit 18, Fig. 18) in communication with a first ultrasound element (115, Fig. 2; “second array 115 of ultrasound transducers including one or more transducers 114a, 114b, 114c, 114d (collectively 114)” ¶ [0028]) and a second ultrasound element (110, Fig. 2; “first array 110 of ultrasound transducers including one or more transducers 112a, 112b, 112c, 112d (collectively 112)” ¶ [0028]) (“While not explicitly shown, the transducers 112, 114 may be connected to a control unit (such as control unit 18 in FIG. 1) by electrical conductor(s)” ¶ [0034]), wherein the computer is operable to transmit a plurality of control signals such that the first and second ultrasound elements emit ultrasound energy (“The electrical conductor(s) may provide electricity to the transducers 112, 114 which may then be converted into acoustic energy” ¶ [0034]) at a plurality of different frequencies (“Alternatively, it is contemplated that the transducers 112, 114 may be tuned for a frequency of approximately 5-10 MHz for ablation, but operated briefly (e.g. for a few microseconds) at an imaging frequency (approximately 20-40 MHz). These are just examples.” ¶ [0035]).
MPEP 2144.05 recites: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). […] Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. […] In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)”
In this case the claimed center frequency range of the first ultrasound element (i.e., between 10 MHz and 70 MHz) overlaps disclosed frequency range of 20-40 MHz; further, the claimed center frequency range of the second ultrasound element (i.e., between 20 kHz and 5 MHz) overlaps or at least abuts with the disclose range of 5-10 MHz .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the center frequency of the first ultrasound element be between 10 MHz and 70 MHz and the center frequency of the second ultrasound element be between 1 kHz and 5 MHz, because they overlap or abut the disclosed ranges as discussed above; the ordinarily skilled artisan would have been motivated to make this modification because the ordinarily skilled artisan would have recognized that such frequencies are appropriate for imaging and therapy respectively in view of the teachings of Jenson.

claim 22, Kobayashi modified by the teachings of Stigall as evidenced by Pantages as discussed above teaches an ultrasound system comprising the claimed ultrasound device (see above regarding claim 1); but does not teach the claimed computer per se.
Jenson teaches a computer (control unit 18, Fig. 18) in communication with a first ultrasound element (115, Fig. 2; “second array 115 of ultrasound transducers including one or more transducers 114a, 114b, 114c, 114d (collectively 114)” ¶ [0028]) and a second ultrasound element (110, Fig. 2; “first array 110 of ultrasound transducers including one or more transducers 112a, 112b, 112c, 112d (collectively 112)” ¶ [0028]) (“While not explicitly shown, the transducers 112, 114 may be connected to a control unit (such as control unit 18 in FIG. 1) by electrical conductor(s)” ¶ [0034]), wherein the computer is operable to transmit a plurality of control signals such that the first and second ultrasound elements emit ultrasound energy (“The electrical conductor(s) may provide electricity to the transducers 112, 114 which may then be converted into acoustic energy” ¶ [0034]) at a plurality of different frequencies (“Alternatively, it is contemplated that the transducers 112, 114 may be tuned for a frequency of approximately 5-10 MHz for ablation, but operated briefly (e.g. for a few microseconds) at an imaging frequency (approximately 20-40 MHz). These are just examples.” ¶ [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention by providing a computer in communication with the first and second ultrasound elements, wherein the computer is operable to transmit a plurality of control 
Regarding the limitation of “emit ultrasound energy […] as the drive cable rotates relative to the sheath”, imaging and applying therapy “while the drive cable rotates relative to the sheath” as discussed above regarding claim 1 would result in “emit[ting] ultrasound energy […] as the drive cable rotates relative to the sheath” as recited in claim 22.

Regarding claim 23, Kobayashi modified by the teachings of Stigall as evidenced by Patages teaches the invention of claim 22 as discussed above. The modified Kobayashi further teaches a motor (pivoting motor 1123, Fig. 8)  coupled to the drive cabled (modified from a drive shaft to be a drive cable as discussed above regarding claim 1) and configured to rotate the drive cable relative to the sheath. to permit the drive shaft to rotate relative to the sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]).

Regarding claim 25, Kobayashi modified by the teachings of Stigall as evidenced by Pantages teaches the invention of claim 22 as discussed above; but does not teach that the hub comprises a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath.
118) comprises a port (120) to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath (“The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter. The saline or other similar flush is typically required since air does not readily conduct ultrasound. Saline also provides a biocompatible lubricant for the rotating driveshaft.” ¶ [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the hub comprises a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the fluid with access/entry into the lumen for purposes of providing the drive cable with lubrication (to aid in rotation of the drive cable) and flushing air out of the lumen (for acoustic impedance matching).

Claims 16, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall as evidenced by Pantages as applied to claims 15, 17, and 22 above, and further in view of Lee et al., US 2007/0073135 A1 (hereinafter “Lee”).
claim 16, Kobayashi modified by the teachings of Stigall as evidenced by Pantages teaches the invention of claim 1 as discussed above. Kobayashi (modified as discussed above) further discloses evaluating the body lumen based on obtained imaging data (an evaluation, by the surgeon, of the renal artery and sympathetic nerve thereof based on obtained imaging data is implied from “Based on the acquired image, the surgeon can determine a sympathetic nerve (SN) to be cauterized, and can adjust a position of the blood vessel insertion-type treatment device 100 so that cauterizing ultrasonic waves are radiated to the determined sympathetic nerve (SN) (refer to the reference sign CUS in FIG. 2)” ¶ [0041]; it is understood that the surgeon evaluates the image of the renal artery to identify a sympathetic nerve thereof to cauterize including its location, and navigate/guide the treatment device relative to the location of the identified sympathetic nerve to position the treatment device for cauterization of the identified sympathetic nerve of the renal artery) and determining a parameter for the ultrasound therapy based on the evaluating (identifying a sympathetic nerve to cauterize as discussed above).
However, Kobayashi does not disclose that this is necessarily performed at a computer.
Lee in the same field of endeavor (intravascular ultrasound imaging and therapy) teaches a computer (collectively, 18, 14, and 26, Fig. 1) in communication with a first ultrasound element (78/82, Figs. 6 and 9) and a second ultrasound element (76/80, Figs. 6 and 9) (communication between the computer and the ultrasound elements is implied from: “The system 10 may also include a medical imaging system 18 that is in operative association with the imaging and therapy catheter 14 and configured to define a therapy pathway to facilitate delivering therapy to the one or more regions of interest. The imaging system 10 may be configured to define the therapy pathway in response to user input or automatically define the therapy pathway as will be described in greater detail with reference to FIG. 5. Accordingly, in one embodiment, the medical imaging system 18 may be configured to provide control signals to the imaging and therapy catheter 14 to excite the therapy component of the imaging and therapy transducer and deliver therapy to the one or more regions of interest. In addition, the medical imaging system 18 may be configured to acquire image data representative of the anatomical region of the patient 12 via the imaging and therapy catheter 14. Medical imaging system 18 further includes a system controller 23 that controls operation of the system, and its components.” ¶ [0040]).
Lee further teaches evaluating, at the computer, an anatomical region based on obtained imaging data (66, Fig. 5; “at step 66, one or more regions of interest requiring therapy may be identified on the displayed image. In certain embodiments, the user may visually identify the one or more regions of interest using the displayed image” ¶ [0052]; “It should be noted that although the embodiments illustrated are described in the context of a user-defined therapy pathway, where the user manually delineates the therapy pathway, an automatically defined therapy pathway is also contemplated. The imaging and therapy system 10 (see FIG. 1) may be configured to provide a system-generated proposed therapy pathway based on selected characteristics of the image data. Accordingly, the system 10 may be configured to automatically identify one or more regions in the imaged volume requiring therapy based on the selected characteristics. […] The selected characteristics may include mechanical properties of tissues, such as, but not limited to, density, brightness, or tissue stiffness, or may include blood flow properties in the tissue, such as blood velocity, perfusion, or doppler power, or any combinations thereof which may be indicative or representative of certain diseases or anatomy that would respond to therapy.” ¶ [0054]).
Lee further teaches determining, at the computer a parameter for the ultrasound therapy based on the evaluating (“Subsequently, the system 10 may also automatically propose a therapy pathway based on locations of the identified one or more regions requiring therapy.” ¶ [0054]).
The ordinarily skilled artisan would have recognized that by automating the evaluation and the therapy determining by using a computer in communication with the first and second ultrasound elements, inter-user variability and intra-user variability can be reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that evaluation and the therapy determination are automated by a computer in communication with the first and second ultrasound elements, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification to reduce inter-user variability and intra-user variability.

Regarding claim 19, Kobayashi modified by the teachings of Stigall as evidenced by Pantages teaches the invention of claim 17 as discussed above; but does not teach obtaining further imaging data of the body lumen using the first ultrasound element to evaluate the efficacy of treating the body lumen.
114, Fig. 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention by repeating the imaging to evaluate treatment efficacy, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification in order to ensure successful treatment.

Regarding claim 24, Kobayashi modified by the teachings of Stigall as evidenced by Pantages teaches the invention of claim 22 as discussed above. The modified Kobayashi teaches that the ultrasound therapy and the obtaining the imaging data occur as the drive cable rotates relative to the sheath (see discussion above regarding claim 1); but does not teach that the occur simultaneously per se.
Lee teaches therapy and obtaining imaging data simultaneously (¶ [0069], Fig. 7).
It would have been obvious to one having ordinary skill in the art to further modify the modified Kobayashi invention such that the ultrasound therapy and the obtaining the imaging data occur simultaneously, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification in order to monitor the progression of the therapy in real-time.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall as evidenced by Pantages as applied to claim 17 above, and further in view of Hastings et al., US 2011/0257523 A1 (hereinafter “Hastings”).
Regarding claim 18, Kobayashi modified by the teachings of Stigall as evidenced by Pantages teaches the invention of claim 17 as discussed above; but does not teach that the treating comprises introducing a pharmacological agent within the body lumen.
Hastings in the same field of endeavor (ultrasound therapy) teaches treating comprising introducing a pharmacological agent within a body lumen (“The delivery catheter 101 may be configured to deliver a variety of ablation agents via an ablation dispensing arrangement (e.g., lumen and port system, distal tip cavity). The ablation agent may take the form of a pharmacological agent or mixture of agents (e.g., a neurotoxin or venom)” ¶ [0190]; since the delivery catheter is within a body lumen (renal vein 40/42), the pharmacological agent can be considered to be introduced within the body lumen because as it is traveling through the catheter 101 within the body lumen, the pharmacological agent can be considered to be within the body lumen).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to further modify the modified Kobayashi invention such providing a treatment comprising introducing a pharmacological agent within the body lumen, as taught by Hastings; and the ordinarily skilled artisan would have been motivated to make this modification in order to further kill/destroy the renal nerve/renal ganglion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        2 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047]).
        3 It is noted that the term “comprise”/“comprises” is interpreted to be inclusive or open-ended and does 
        not exclude additional, unrecited elements (see MPEP 2111.03). Therefore the claim as currently presented does not preclude embodiments where there second ultrasound element is made up of more than one single transducer such as multiple single transducers.
        4 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        5 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047].)